     Case 3:16-cv-00704-BTM-JLB Document 604 Filed 12/31/18 PageID.39185 Page 1 of 8




1      Kyle Van Dyke (171186)
       kvandyke@vandykelaw.net
2      VAN DYKE LAW
       701 B Street, Suite 176
3      San Diego, CA 92012
       Telephone: (619) 798-3597
4
       Jonathan O. Hafen (admitted pro hac vice, Utah #6096)
5      jhafen@parrbrown.com
6      Jonathan R. Schofield (admitted pro hac vice, Utah #8742)
       jschofield@parrbrown.com
7      Michael S. Anderson (admitted pro hac vice, Utah #13976)
       manderson@parrbrown.com
8      Cynthia D. Love (admitted pro hac vice, Utah #14703)
       clove@parrbrown.com
9      PARR BROWN GEE & LOVELESS, P.C.
       101 South 200 East, Suite 700
10     Salt Lake City, Utah 84111
11     Telephone: (801) 532-7840
       Facsimile: (801) 532-7750
12
       D.J. Poyfair (admitted pro hac vice, Colorado #14266)
13     djpoyfair@yahoo.com
       REESE POYFAIR RICHARDS, PLLC
14     1275 East Fort Union Boulevard, Suite 115
       Cottonwood Heights, Utah 84047
15     Telephone: (801) 981-8281
16     Attorneys for Defendants and Counterclaim Plaintiffs
17
                                    UNITED STATES DISTRICT COURT
18                                SOUTHERN DISTRICT OF CALIFORNIA
19     YOUNGEVITY INTERNATIONAL                               Case No. 3:16-CV-00704-BT-JLB
       CORP., et al.,
20                                                            DEFENDANTS’ RESPONSE TO
                                                              PLAINTIFF’S SUPPLEMENTAL
21                       Plaintiffs,                          BRIEFS [ECF NOS. 600, 601]
22
23     TODD SMITH, et al.,                                    Judge: Hon. Barry T. Moskowitz
24                                                            Magistrate Judge: Jill L. Burkhardt
                          Defendants.
25     ----------------------------------------------------
       -                                                      PER CHAMBERS, NO ORAL
26                                                            ARGUMENT
27     TODD SMITH, et al.,
28                       Counterclaim Plaintiffs,
     Case 3:16-cv-00704-BTM-JLB Document 604 Filed 12/31/18 PageID.39186 Page 2 of 8




1
       v.
2
3      YOUNGEVITY INTERNATIONAL, Inc.,
       et al.,
4
5                    Counterclaim Defendants.
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 3:16-cv-00704-BTM-JLB Document 604 Filed 12/31/18 PageID.39187 Page 3 of 8




1            Youngevity has attempted to string together a handful of text messages and calls,
2      seeking to prop up a false conspiracy narrative. But these messages and calls show only
3      that Gardner, Cloward, Barney, and others were friends, unhappy at Youngevity due to
4      its culture, and anxious to find other employment away from Youngevity. Youngevity
5      still has not identified any evidence showing that Andreoli breached his Employment
6      Agreement or fiduciary duties to Youngevity. In fact, Youngevity’s supplemental
7      briefing has not even substantiated (and cannot) its own allegations that Andreoli
8      instructed Youngevity employees to resign, recruited Youngevity employees to Wakaya,
9      or improperly participated in creating Wakaya or its compensation plan. Further,
10
       Youngevity still has not shown (and cannot) that any specific conduct directly and
11
       proximately caused any damages. Count IV and Count IX of Youngevity’s Fourth
12
       Amended Complaint (“4AC”) should therefore be dismissed. [ECF No. 269 (4AC).]
13
       I.   Andreoli Did Not Breach the Employment Agreement.
14
            Youngevity’s first brief argues Andreoli breached his Employment Agreement by
15
       (1) instructing Barney and Gardner to resign from Youngevity and (2) participating in
16
17     calls regarding Wakaya’s compensation plan. Both arguments fail for the reasons below.

18          First, Youngevity has failed to produce any evidence showing Andreoli instructed

19     or induced either Barney or Gardner to resign. Youngevity instead supports its argument
20     by cherry picking and blending various communications out of context. Though Andreoli
21     spoke with Cloward and Gardner on October 26, 2015, they were all business associates
22     at Youngevity at that time. [ECF No. 600 Ex. B; ECF No. 317-3 at 49, 53; Andreoli Dep.
23     (ECF No. 303-3 Ex. 1) at 51:14-16.] There is nothing unusual or exceptional about such
24     calls. Indeed, having attempted to recast conspiracy and competition claims into a breach
25     of contract, Youngevity still has no evidence showing Andreoli encouraged anyone to
26     resign from Youngevity during these calls. Aguilar v. Atl. Richfield Co., 24 P.3d 493,
27
       506-15 (Cal. 2001) (considering only “inferences reasonably drawn” from the evidence,
28
       as ambiguous evidence insufficient support for unlawful conspiracy and competition


                                                   1
     Case 3:16-cv-00704-BTM-JLB Document 604 Filed 12/31/18 PageID.39188 Page 4 of 8




1      claims (emphasis added)). Youngevity next points to October 27, 2015 text messages
2      between Cloward and Barney that simply (and jokingly) say Barney’s resignation should
3      “use less than 10 expletives per Bill.” [ECF No. 600-2, Ex. C.] Far short of inducing or
4      instructing Barney to resign, Andreoli may have been aware that Barney wanted to quit
5      but had no affirmative duty to (and could not) stop it. And Barney’s letter specifically
6      identifies the reasons for her resignation, including “coarsely dysfunctional and
7      unprofessional communication patterns” by Youngevity’s senior management. [Id. Ex.
8      D.] Youngevity last references an October 23, 2015 meeting between Cloward,
9      Casperson, and Todd Smith. [ECF No. 600-2, Ex. E.] Similar to Youngevity’s other
10
       “evidence” here, Andreoli neither attended nor participated in that meeting. [See id.]
11
       Although Gardner texted Casperson that Andreoli “asked why I didn’t go with you guys,”
12
       nothing in the record shows Andreoli wanted, encouraged, or instructed Gardner to
13
       attend. [Id.] And several days later, Gardner told Cloward that Andreoli “asked [her] to
14
       wait until tomorrow” to resign, showing only that Andreoli sought to delay her
15
       resignation, not induce it. [Id. Ex. F.] Even if Andreoli merely knew employees were
16
17     resigning, it is insufficient support for Youngevity’s claim that Andreoli breached the

18     Employment Agreement by instructing those resignations.

19          Second, Youngevity argues that Andreoli violated his Employment Agreement by
20     participating in conference calls about Wakaya’s compensation plan in November 2015.
21     [ECF No. 600 at 2.] Youngevity further alleges Andreoli arranged and engaged in these
22     calls and shared information regarding these calls with others. [See id.] But nothing in
23     Andreoli’s Employment Agreement prohibits him from investigating other employment
24     opportunities or commenting to or advising others for no pecuniary gain or interest. See,
25     e.g., Sunbelt Rentals, Inc. v. Head & Engquist Equip., L.L.C., No. 00-CVS-10358, 2002
26     WL 31002955, at *9 (N.C. Super. July 10, 2002) (granting summary judgment for
27
       defendants where one still employed by former employer “provid[ed] advice” about
28
       potential opportunities to other who had left the company). Such allegations are merely


                                                    2
     Case 3:16-cv-00704-BTM-JLB Document 604 Filed 12/31/18 PageID.39189 Page 5 of 8




1      preparations to compete. See Allergia, Inc. v. Bouboulis, No. 14-cv-1566, No. 2016 WL
2      4447522, at *4 (S.D. Cal. May 19, 2016); Aerovironment, Inc. v. McAllister, No. 56-
3      2016-00465460, 2016 WL 8294068, at 1 (Cal. Supr. Nov. 23, 2016) (holding that “courts
4      routinely allow an employee to ‘make preparations to compete’ prior to their departure
5      from one employer, even going so far as to allow an individual to set up a competing
6      enterprise while employed”). In fact, Andreoli could not have been competing with
7      Youngevity at any time during his employment because Wakaya did not begin operating
8      until March 2016—months after Andreoli left Youngevity. [Dep. Of Todd Smith (ECF
9      No. 303-3 Ex. 2) at 64:19-20; Andreoli Dep. (ECF No. 303-3 Ex. 1) at 51:14-16.]
10
       Although Andreoli spent his own time on Wakaya-related discussions in November 2015,
11
       Youngevity has no evidence that Andreoli stopped devoting “time, effort, skill, and
12
       attention to the affairs of [Youngevity]” or failed to “faithfully perform his duties.” [ECF
13
       No. 293-3 at 74.] Under California law, the Employment Agreement cannot be read so
14
       narrowly as to prohibit the conduct now contested here by Youngevity.
15
            Finally, even assuming Youngevity could show some breach, it has failed to
16
17     identify any evidence of damages proximately linked to any alleged breach. Other than

18     conclusory allegations [see, e.g., 4AC (ECF No. 269) ¶ 282 (alleging “lost Youngevity

19     employees” and “lost revenues to the competing venture he helped create and promote,
20     Wakaya.”)], Youngevity has offered no evidence showing with any reasonable degree of
21     certainty that it suffered any actual economic harm as a direct and proximate result of any
22     alleged breach of the Employment Agreement. CAL. CIV. CODE § 3301 (damages from
23     breach must be “clearly ascertainable in both their nature and origin”); In re Checkmate
24     Staffing, Inc., 359 Fed. Appx 736, 738 (9th Cir. 2009) (requiring that damages be
25     proximately caused by alleged breach and proven with reasonable certainty); Aguilera v.
26     Pirelli Armstrong Tire Co., 223 F.3d 1010, 1015 (9th Cir. 2000) (“Under California law,
27
       a breach of contract claim required a showing of appreciable and actual damage.”).
28
            Consequently, Youngevity’s contract claim against Andreoli should be dismissed.


                                                    3
     Case 3:16-cv-00704-BTM-JLB Document 604 Filed 12/31/18 PageID.39190 Page 6 of 8




1      II.   Andreoli Did Not Breach His Fiduciary Duties.
2            Youngevity’s second brief argues that Andreoli breached his fiduciary duties by (1)
3      recruiting Youngevity executives to join Wakaya and (2) assisting in Wakaya’s creation.
4      Once again, both of these arguments fail for the reasons below.
5            As a preliminary matter, there is no dispute that Andreoli resigned as Youngevity’s
6      president on October 28, 2015, and that Youngevity publicly named Dave Briskie as its
7      new president on November 2, 2015. [Andreoli Dep. (ECF No. 303-3 Ex. 1) at 51:14-16;
8      Andreoli Decl. (ECF No. 322-3 Ex. A) ¶ 1.] Therefore, because Andreoli was no longer
9      Youngevity’s president after resigning, he did not owe any fiduciary duties to
10
       Youngevity after that date. Thomas Weisel Partners LLC v. BNP Parabas, No. C 07-
11
       6198 MHP, 2010 WL 1267744, at *8 (N.D. Cal. Apr. 1, 2010) (“[A]n individual's
12
       fiduciary duty toward his employer continues until either the corporation to which the
13
       duty is owed ceases to exist or the fiduciary resigns.”); see also GAB Bus. Servs., Inc. v.
14
       Lindsey & Newsom Claim Servs., Inc., 99 Cal. Rptr. 2d 665, 673 (Ct. App. 2000),
15
       overruled on other grounds by, Reeves v. Hanlon, 95 P.3d 513 (Cal. 2004) (“To divest
16
17     himself or herself of [a fiduciary] duty, the officer must resign the office.”).

18           But even assuming Andreoli did owe fiduciary duties to Youngevity in November

19     2015, none of his actions would constitute a breach. First, as discussed above, Andreoli
20     did not recruit (or induce or instruct) Youngevity employees to join Wakaya. See supra
21     Section I. Second, contrary to Youngevity’s conclusory (but still vague) assertions that
22     Andreoli “[a]ssist[ed] in Wakaya’s [c]reation,” Andreoli did not breach any fiduciary
23     duties by helping “launch Wakaya” or “develop Wakaya’s comp. plan.” [ECF No. 601 at
24     2.] Andreoli instead only provided comments and advice on his own time to Smith and
25     others at Wakaya. The law is clear that neither seeking employment nor preparing to
26
27
28



                                                     4
     Case 3:16-cv-00704-BTM-JLB Document 604 Filed 12/31/18 PageID.39191 Page 7 of 8




1      compete is a breach of fiduciary duty.1 See Science Accessories Corp. v. Summagraphics
2      Corp., 425 A.2d 957 (Del. 1980) (preparations to compete not a breach of fiduciary
3      duty); accord Maryland Metals, Inc. v. Metzner, 382 A.2d 564 (Md. 1978) (conducting
4      negotiations, applying for a loan, and buying land not a breach); Mercer Mgmt.
5      Consulting, Inc. v. Wilde, 920 F. Supp. 219 (D.D.C. 1996) (finding no breach of fiduciary
6      duty for incorporating a competing business, arranging for office space, inquiring about
7      benefit packages, investigating computer systems, meeting with an accountant, meeting
8      with clients they would later solicit on behalf of their competing business, and attending
9      meetings at which confidential information was discussed). And at the time of Andreoli’s
10
       communications, Wakaya was not operational. [Dep. Of Todd Smith (ECF No. 303-3 Ex.
11
       2) at 64:19-20.] Wakaya did not begin selling products until March 2016, and Andreoli
12
       did not join Wakaya until much later on June 1, 2016. [Id.; Andreoli Dep. (ECF No. 303-
13
       3 Ex. 1) at 97:23-98:9.] Therefore, even if Andreoli were to have created Wakaya’s
14
       compensation plan himself (which he did not), such conduct is at most preparing to
15
       compete as permitted by applicable law—not a breach of any fiduciary duty owed to
16
17     Youngevity.

18           Finally, even assuming Youngevity could identify some breach of Andreoli’s

19     fiduciaries duties, Youngevity has failed to identify any evidence of actual damages
20     caused by Andreoli’s conduct. Science Accessories, 425 A.2d at 965 (rejecting plaintiffs’
21     breach of fiduciary duty claim because it “failed to prove that defendants’ conduct had
22     caused it to suffer ‘any actual damages’”). There is no evidence of any causal link
23     between Andreoli’s alleged actions and any quantifiable harm to Youngevity. [See
24
       1
25       Delaware law applies under the internal affairs doctrine. See CAL. CORP. CODE §
26     2116; Patriot Sci. Corp. v. Korodi, 504 F. Supp. 2d 952, 957 (S.D. Cal. 2007) (rejecting a
       choice of law provision in favor of internal affairs doctrine). But even under California
27     law, seeking employment or preparing to create a competitive corporation does not
28     breach fiduciary duties. Mamou v. Trendwest Reports, Inc., 165 Cal. App. 4th 686, 719
       (2008).


                                                    5
     Case 3:16-cv-00704-BTM-JLB Document 604 Filed 12/31/18 PageID.39192 Page 8 of 8




1      Defendant’s Memorandum in Opposition to Summary Judgment on Count IX (ECF No.
2      361) at 5 (the arguments of which are incorporated herein by reference).] Simply pointing
3      to a publicly traded company’s decreased overall revenues as proof of damages falls far
4      short of Youngevity’s burden of proof.
5            Youngevity’s claim therefore fails as a matter of law and should be dismissed.
6                                          CONCLUSION
7            For the reasons stated above and in his original briefing on these claims, Andreoli
8
       respectfully requests that this Court enter summary judgment in his favor, dismiss
9
       Youngevity’s Count IV and Count IX asserted in the 4AC, and deny the related motions
10     for summary judgment filed by Youngevity.
11           DATED this 31st day of December 2018.
12
13                                           PARR BROWN GEE & LOVELESS
14
15                                           /s/ Cynthia D. Love
                                             Jonathan O. Hafen
16                                           Jonathan R. Schofield
17                                           Michael S. Anderson
                                             Cynthia D. Love
18
19                                           REESE POYFAIR RICHARDS
20                                           D.J. Poyfair

21
                                             VAN DYKE LAW
22                                           Kyle Van Dyke
23
                                             Attorneys for Defendants and Counterclaim
24                                           Plaintiffs
25
26
27
28



                                                   6
